Citation Nr: 1215036	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to or aggravated by, a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to December 1991.

This matter was last before the Board of Veterans' Appeals (Board) in July 2010 on appeal of a November 2006 rating decision issued by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA). The RO confirmed and continued a previous denial of the Veteran's claim of entitlement to service connection for a left knee disability. The Board reopened that issue in an October 2009 decision and remanded the claim for service connection for development. In July 2010, the Board remanded the claim again for additional development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In August 2009, the Veteran appeared at a hearing held before the below-signed Veterans Law Judge in Phoenix, Arizona. A transcript of that hearing has been associated with the claims file. The transcript reflects that the Veteran was afforded an extensive opportunity to present hearing testimony, evidence, and argument. Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999). See also Bryant v. Shinseki, 23 Vet.App. 488 (2010) (per curiam).  Although the matter was at that time a petition to reopen a claim for service connection, the transcript reflects that the Veterans Law Judge asked the Veteran about the underlying claim and informed him that evidence relating the claimed disability to his active duty service was necessary to substantiate his claim.


FINDINGS OF FACT

1. The Veteran is competent to report the circumstances of his service and his symptomatology, but his testimony is not credible.

2. The report of a December 2009 VA examination, with the August 2010 addendum opinion, constitutes probative medical evidence that the Veteran does not experience a left knee disability as the result of his active duty service to include his service-connected right knee disability.

3. The Veteran's current left knee disability is not shown to be due to any event or incident of his service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a knee disability are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

The Veteran was notified in a November 2005 letter of the evidence necessary to substantiate a claim for service connection. Pelegrini v. Principi, 18 Vet.App. 112 (2004). A March 2006 letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). An August 2010 letter reiterated the information from the 2005 and 2006 letters and provided the Veteran with specific notice of the evidence necessary to substantiate a claim for service connection on a secondary basis. The 2010 letter was provided to the Veteran after the initial adjudication of his claim and thus represents a "timing error." See Pelegrini v. Principi, 18 Vet.App. 112 (2004). However, the claim was re-adjudicated in multiple supplemental statements of the case and timing errors can be effectively "cured" by such subsequent readjudication. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006).  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, VA treatment records, private treatment records, and the report of a December 2009 VA examination with an August 2010 addendum. VA must ensure that its examinations and opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The reports reflect that the examiner reviewed the claims file, and interviewed and examined the Veteran prior to rendering an opinion. The medical opinions are reasoned and explained; the Board finds the reports adequate. As the Veteran has not indicated that he has any additional evidence, the duty to assist has been met.

As noted above, the Board remanded the Veteran's claim for additional development in October 2009 and July 2010. In 2009, the Board directed the RO/AMC to obtain any outstanding VA treatment records and to afford the Veteran a VA examination. That examination was accomplished in December 2009 and the March 2010 supplemental statement of the case reflects that the RO searched for additional VA treatment notes, but did not find any that were not already within the claims file. In July 2010, the Board remanded the claim for clarification of the 2009 VA examination report. The record reflects that the RO/AMC returned the claims file to the 2009 examiner and that she rendered an additional medical opinion in August 2010. As all of the Board's remand directives have been completed, the Board finds the RO/AMC has substantially complied with the October 2009 and July 2010 remands. Dyment v. West, 13 Vet.App. 141, 146-47 (1999).
 
The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).
Service Connection

The Veteran contends that he has a left knee disability as the result of his in-service experiences.  Specifically, he contends that he injured his right knee during service and began over-compensating with his left leg thereby causing him to develop a left knee disability. He alleges that he has experienced left knee symptomatology since service. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and that it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). The Veteran has a current left knee disability, but the preponderance of the evidence indicates that he does not experience that disability as the result of his in-service experiences.

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate the following: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).

Disability which is proximately due to or the result of a service-connected disease or injury also may be service connected. 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, that secondary condition will be considered a part of the original condition. Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability also is compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc).  

Here, the Veteran has a current left knee disability.  As discussed below, however, the weight of the evidence is against a finding that the left knee problem began in service and against a finding that the left knee problem was aggravated by the service-connected right knee disorder.   
A left knee problem was not shown during service, at separation from service, or for many years after service.  The Veteran's September 1987 enlistment examination reflects no diagnoses or complaints of knee problems. He completed a self report of medical history at the same time and indicated that he experienced a right knee issue prior to service that had resolved without sequelae. His service treatment record reflects that he sought treatment of right knee problems on multiple occasions, but it does not show any complaint of, or treatment for, the left knee. Although a July 1991 note does indicate that the Veteran sought treatment for bilateral leg pain, the note refers to muscle pain in the calves. An August 1991 treatment note compares the right knee to the left and describes no noticeable deformity of the left knee. The December 1991 separation examination was normal. An accompanying self report of medical history reflects that the Veteran reported experiencing painful joints and leg cramps, but denied a "trick" or locked knee. The notes on the self report clarify that he had experienced occasional painful excursion of the right knee during his service.

The record is essentially devoid of any evidence of a left knee disability for more than a decade after the Veteran's active duty service. In September 2005, the Veteran underwent exploratory VA surgery of his left knee due to complaints of pain and swelling. The surgical report states that "it was not perfectly clear what was wrong with his knee." The anterior cruciate ligament was noted to be taut and intact, but with cystic abnormalities; his meniscus was lacking some cartilage and synovitis was observed in the suprapatellar pouch. The meniscus was treated. He was diagnosed with moderate to severe synovitis with a probable old tear of the anterior cruciate ligament and chondromalacia.

While a left knee disability  has been shown, the weight of the medical evidence is against a finding that the left knee disorder is related to service or to a service-connected disability.

In June and December 2005, the Veteran was afforded VA examinations for his right knee disability - they reflect a normal gait and assessments of the right knee. An addendum to the December 6, 2005 examination was provided in March 2006. The March 2006 addendum consists of a one sentence opinion that the repeated evaluation of the left (italics added for emphasis) knee during service indicated that the current disability was likely related to active duty. Although the 2006 addendum uses the term "left," the examiner plainly meant "right" - an explanatory note states the addendum was issued "in reference to joints dictation dated 12/6/05," which was limited to the right knee.

The Veteran sought private orthopedic treatment for follow-up of his knee problems. The new patient paperwork reflects that he reported experiencing bilateral knee symptoms since 1990. In May 2006, the private physician wrote that the Veteran believed that his left knee had been aggravated by the injury of the right knee. The physician did not render an opinion as to the etiology of the left knee condition, but diagnosed "knee injury" including an old anterior cruciate ligament tear and "a question of meniscal tear."

The Veteran saw the private orthopedist again in June 2006. That physician noted that the Veteran did not report any history of injury other than his service in the Marine Corps. On the basis of that history, the physician opined that it "would appear reasonable to believe his history that while he had similar symptoms in the left knee, he did not report them, he was simply issued ibuprofen by his corpsman."

In August 2007, the Veteran wrote to VA about his left knee symptomatology. He reported that he began experiencing left knee problems during service after repeatedly seeking, but being denied, treatment for his right knee. The Veteran reported that he made repeated visits, seeking treatment for his right knee, but always was returned to duty. He wrote that when he "fell out" of a run due to his right knee pain, he was perceived as malingering and was forced to complete a remedial run. He stated that weeks of "this kind of treatment" led to the development of a left knee problem. He wrote that he was sent to war with two (2) bad knees.

A physician's assistant from the private orthopedist's office wrote an August 2009 opinion stating that the Veteran's left knee disability was likely "secondary/proximate" to the right knee disability. The basis for that opinion was the presence of "bone edema of knee."

The Veteran submitted an August 2009 statement from a fellow service member, R.R. The statement reflects that R.R. recalled the Veteran experiencing "medical issues with his knees" during active duty. R.R. also stated that individuals were required to continue running or marching despite injury.  R.R. noted that the Veteran was "unable to find relief for his medical issues with his knee."

Later that month, the Veteran testified before the below-signed Veterans Law Judge. The Veteran repeated his contentions that his left knee began to hurt while he was in service as a result of overcompensating for his right knee injury. He testified that his right knee problem was not treated and that he did not report his left knee due to fear of punishment such as being required to perform additional runs and marches. He reported that he had injured his right knee prior to service, but had no specific injury at any time to his left knee. The Veteran stated that he worked in construction before and after his active duty service.

A VA examination of his left knee was conducted in December 2009. The resulting report reflects review of the claims file and interview and examination of the Veteran. The Veteran reported that he became an inspector three (3) years prior due to bilateral knee problems. The examiner observed that the Veteran's gait was normal as was his left knee range of motion. She diagnosed degenerative joint disease of the left knee and opined that diagnosis was not related to the Veteran's active duty service and that his service, and his service-connected right knee, had not aggravated any left knee disability. The examiner explained that the service records show that he did not complain of a left knee disability and that there was no evidence of a left knee disability at the time of his entrance to or separation from service.

As the examiner did not discuss whether or not the Veteran experienced a left knee disability as the direct result of  his service-connected right knee disability, the claims file was returned for a clarifying opinion. In August 2010, the examiner issued an addendum opinion reflecting her review of the claims file including the Veteran's private treatment notes. In regard to the August 2009 opinion from the physician's assistant, the examiner noted that she does not know of any medical knowledge supporting a conclusion that "bone edema indicates an aggravated condition due to another joint process." The physician also addressed the statements made by the private orthopedist and observed that they were based on the history provided by the Veteran. As the claims file did not reflect any evidence of left knee injury or of any altered gait, the examiner opined it was not likely that the Veteran's left knee disability was caused or aggravated by the right knee. 

The weight of the evidence is against a finding that the left knee problem began in service and against a finding that the left knee problem was aggravated by the service-connected right knee disorder.   A left knee problem was not shown during service, at separation from service, or for many years after service.  The record is essentially devoid of any evidence of a left knee disability for more than a decade after the Veteran's active duty service.  While the Veteran has contended that the left knee disorder began during service and/or is due to or aggravated by the service-connected right knee disorder, the opinions on file from competent medical professionals weigh against the Veteran's claim.  

The Board has carefully considered the competence and credibility of lay statements from the Veteran and R.R.  While both are competent to report symptoms and observations, neither has medical training sufficient to make them competent to diagnose conditions or render medical opinions as to likely causes for medical disorders.  

While the Veteran is competent to state when he believes the left knee symptoms began, there is a conflict between his reports of left knee problems beginning in service and the objective findings in the service treatment records and the Veteran's own report at separation.  Service treatment records show treatment for right knee problems but not left knee problems.  On the report of medical history the Veteran filled out at separation, the Veteran took the time and effort to note right knee problems but made no mention of having any left knee problems.  If the Veteran had a left knee problem at separation, the Board can see no reason why he would have failed to report it at the same time he noted right knee problems.  The conflict between the Veteran's current reports of left knee problems during service and the response he made on the report of medical history as he separated from service is so great as to cast doubt on the credibility of the current claims of inservice left knee problems.

Significantly, concerning the credibility of the Veteran's accounts, the Board observes that the Veteran sought treatment multiple times in service for right knee complaints. Treatment notes reflect that he sought treatment throughout his service, as late as August 1991, and received treatment including assignment to light duty. However, he has contended that his initial complaints of right knee problems were met with suspicion of malingering, were not treated, and that he stopped seeking care. The Veteran now contends that he did not report or seek treatment for a left knee disability during service because he believed that he would be forced to complete additional runs and marches due to further suspicion of malingering.  The Board observes that those concerns would not be applicable at the time of his separation. However, he reported only a right knee disability at the time of his separation - he did not indicate that he experienced a left knee disability. 

The Veteran has alleged experiencing disabling bilateral knee conditions beginning during his service, yet he only reported problems with the right knee at separation.  Additionally, after leaving service he subsequently worked in construction, performing physical labor for more than a decade until, in approximately 2006, he became an "inspector." Although the Veteran is competent to report the circumstances of his service and his symptomatolgy, the Board finds his statements alleging inservice left knee problems are not credible. See Caluza, 7 Vet.App. at 511-512 (the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). VA cannot ignore a veteran's testimony simply because the veteran is an interested party, but his personal interest may affect the credibility of the evidence. See Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991).

Further, the Veteran's separation examination reveals no left knee complaints or diagnoses. That report, and the separation self report, were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to a statement of diagnosis or treatment. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran also has submitted a lay statement from R.R. in which he reported that he recalled that the Veteran experienced "medical issues with his knees" and that the Veteran was "unable to find relief for his medical issues with his knee."  The Board notes that there is some internal inconsistency in R.R.'s statement.  At one point in the statement, R.R. appears to indicate that there were problems with both knees, but later in the statement he states that the medical issues involved only one knee.  R.R. did not specify which whether this was the right or the left knee.  The statement does not show that R.R.'s recollection was entirely clear as to whether the problems involved both knees or one knee, and if one, whether the left knee or the right knee.  Medical records from service show that the Veteran had complaints of right knee problems during service, but they do not show any complaints of left knee problems.  R.R.'s statement is entirely consistent with service treatment records showing a history of treatment for right knee complaints, but if it is read to support a finding that the Veteran had left knee problems in service as well, then it is directly in conflict with the records from service.  To the extent that this recent statement is contradicted by the Veteran's service treatment records and the Veteran's statement on his report of medical history at separation from service, the Board finds it also not credible. Caluza, 7 Vet.App. at 511-512. 

While the Board has found the Veteran's report of inservice left knee problems and continuity of symptomatology not credible, he also has also made a medical contention - that his service-connected right knee disability caused his current left knee disability. As with R.R., there is no indication that the Veteran possesses the training or skill necessary to be competent to render a medical opinion. Although the Veteran is competent to report his symptoms per Layno v. Brown, 6 Vet.App. 465 (1994), he and R.R. are laypersons who are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet.App. 124 (1998).  In short, the Veteran is not medically competent to opine that his left knee disorder is aggravated by the right knee disorder and his assertions that he had a left knee problem during service and since service is not credible.   

In addition to the lack of any left knee problem shown in service or for years thereafter, the weight of the medical evidence is against a finding that the left knee problem is related to service or a service-connected disorder.

The Board notes that the Veteran's private doctor, T.O., DO, has issued statements that appear to support the existence of a nexus between his active duty service and his current left knee disability. However, the doctor's May 2006 statement does not amount to a nexus opinion - the physician wrote only that that the Veteran (italics added for emphasis) believed that his left knee had been aggravated by the injury of the right knee. In June 2006, the doctor opined that it "would appear reasonable to believe" the Veteran's account of his left knee condition based on his report of symptoms. The doctor has never issued a reasoned medical opinion, but has made statements based on the medical history provided by the Veteran. The U.S. Court of Appeals for Veterans Claims (Court) has held that medical history provided by a veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence. LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  

The claims file reflects two (2) medical opinions showing medical analysis. In August 2009, a physician's assistant from the orthopedist's practice opined that the Veteran's left knee disability was likely caused by his right knee disability because of  "bone edema of knee." That opinion consisted of a pre-filled form on which the physician's assistant had written in "L knee" and "R knee;" the explanation was limited to the statement -"Why? bone edema of knee"- and an indication to see an attached MRI study. The MRI study was of the right knee and showed bone edema as well as irregular thinning of the weight-bearing portion of the medial femoral condyle of that knee. 

The Board finds the December 2009 VA examination report, with the August 2010 addendum, to be more probative than the private medical evidence of record. Those VA reports reflect review of the Veteran's treatment records and provide reasoned medical opinions. See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007). Specifically, the examiner discussed all of the service, VA, and private medical evidence of record. She addressed the August 2009 private medical opinion and indicated that there was a lack of medical knowledge supporting the physician's assistants' explanation. The 2009 and 2010 VA opinions provide multiple pages of evidentiary review and medical analysis, as well as reasoned conclusions. The most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for a left knee disability. See Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55-57 (1990). Entitlement to service connection for a left knee disability, to include as secondary to or aggravated by a right knee disability, is denied.

[Continued on next page.]



ORDER

Service connection for a left knee disability is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


